 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerald Barras Paint Co.andCharles E. Wilson. Case23-CA-5231April 29, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOAFL-CIO ("the Union"),and in Violation of Section 8(a)(1)and (3)of the Act, refusedand continues to refuse to hireWilson because he had made such reports or engaged in otherconcerted or Union activity.Upon the entire record,including my observation of thewitnesses,and after due consideration of thebriefs filed byRespondent and counselfor theGeneral Counsel,Imake thefollowing:On January 21, 1975, Administrative Law JudgeNancy M. Sherman issued the attached Decision in thisproceeding. Thereafter, Respondent' filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,2 and con-clusions of the Administrative Law Judge and to adopther recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, Gerald Barras Paint Co., Port Arthur,Texas, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der.1The request for oral argument made by the Respondent is hereby denied,as the record, including the exceptions and brief, adequately presents theissues and positions of the parties2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear prepondernace of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: This pro-ceeding, heard at Beaumont, Texas, on November 12 and 13,1974,1 pursuant to a charge filed on August 26 and a com-plaint issued on October 17, presents the question of whetherRespondent Gerald Barras Paint Co. in violation of Section8(a)(1) of the National Labor Relations Act, as amended("the Act"), told the Charging Party, Charles E. Wilson, thatRespondent would not employ him because he had reportedviolations of a collective-bargaining agreement between Re-spondent and Painters Union Local No. 328, The Brother-hood of Painters, Decorators, and Paperhangers of America,IAll dates hereafter are 1974 unless otherwise indicatedFINDINGS OF FACTITHE NATURE OF RESPONDENT'S BUSINESS, THE UNION'S STATUS ASA LABOR ORGANIZATIONRespondent is a Texas corporation with its principal officeand place of business in Port Arthur, Texas, where it is en-gaged in the construction industry-as a painting contractor.During the year preceding the issuance of the complaint,Respondent purchased goods and materials valued in excessof $50,000 which were transported to its Port Arthur, Texas,plant from other enterprises, which are located in Texas andreceived said goods and materials directly from States otherthan Texas. I find that, as Respondent concedes, it is engagedin commerce within the meaning of the Act, and that asser-tion of jurisdiction over its operations will effectuate the poli-cies of the Act.The Union is a labor organization Within the meaning ofthe Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBetween 1951 and about 1967, Wilson worked for Texaco,Incorporated. During the last 8 years of his work there, hedid "just about all phases of painting such as sandblastingtanks, sandblasting pipes, rigging, [and] climbing." Afterquitting Texaco, Wilson joined the Union and, 2 or 3 monthslater,began workas a unionpainter.At all times relevant here, Respondent and the Union havebeen parties to collective-bargainingagreementswhich do notaffect Respondent's right to hire employees directly. In Octo-ber 1973, Wilson obtained a job in this manner from GeraldBarras,who is Respondent's president and sole stockholder.On the first job to which Barrasassignedhim, the GulfChemical job, Wilson did primarily new-construction work.He spent 85 percent of his time using a brush, but also per-formed some spray painting.Becausehe was the first journey-man painter assigned to the Gulf Chemical job, he acted assteward on that job.About January 1974, Respondent finished the Gulf Chemi-cal job and transferred Wilson to the Firestone job. This jobconsisted partly of maintenance work, for which Respondentkept a permanent work force, and partly of new-constructionwork, to which Wilson was primarily assigned. This new-constructionwork called primarily for sandblasting andspray painting. About May 1974, Wilson requested and re-ceived from Leon Alexander, Respondent's foreman on theFirestone job, permission to post on Respondent's employeebulletin boardan announcementof his candidacy for unionbusiness agent againstincumbent Edward Fontenot. Wilsonalso quit his job in order to get time to campaign, but about217 NLRB No. 107 GERALD BARRAS PAINT CO.595a week later he asked for his job back and Alexander rehired-him.Wilson's last day of employment on the Firestone job wasMay 22, when he sustained an on-the-job injury which com-pelled him to undergo an operation oniMay 27. While in thehospital,where he stayed until about June 3, Wilson tele-phoned Barras to solicit his support in the Union election, butBarras replied that he did not regard the matter as his affair.B.Wilson'sUnsuccessful Efforts toObtain Reemployment'Nilson credibly testified that in the latter part of July, hebegan to feel well enough to anticipate an early release by hisdoctor to return to work. On July 19,2 Wilson visited Barrasin his office to ask about returning to work. Wilson toldBarras, "I've got an appointment this afternoon with thedoctor and he might release me, but 11 am not for sure."'Barras replied that the new-construction work to which Wil-sorthad been assigned when injured had been completedwhile he was in the hospital.4 Barras said that he "didn'thave anything right at the present but that he would let[Wilson] know."5Later that same day Wilson went down to the union hall,paid his dues, and registered for work on the Union's out-of-work list. He also asked Union Business Agent Fontenot,who had defeated Wilson for that office in a hotly contestedJune 19 union election, how the work situation was. Fontenotreplied that no help was needed at the time. Fontenot askedWilson whether he had heard about Jimmy Ratcliff's dis-charge the previous day for sleeping on the duPont job, wherehe had been working for Respondent. Wilson replied that hehad heard something about this. Wilson asked who had firedRatcliff, to which Fontenot replied that it was not a foremanwho was a member of the Union, and that he thought thata duPont man had fired Ratchff.6 Wilson' then commented,"Well, the reason why they probably caught him up there isbecause they don't have the proper ratio on the job. I mean,you have 40 or 50 people working out there and there is notbut two foremen." Fontenot replied that he had heard thesame thing and would check that out with Barras.'C. Fontenot's Investigationof WhetherRespondent wasMaintaining the Contractual Foremen-Journeymen Ratio;Subsequent EventsAt all material times, Respondent and the Union wereparties to a collective bargaining agreement, received in evi-dence as General Counsel's Exhibit 2, which provided,interaliasARTICLE VIWORKING RULESSection 1(C) SUPERVISORY DIFFERENTIALS:The followingsupervisory differentials are recog-nized:(1) Foreman-The Foreman shall receive Fifty ($0.50)Cents per hour above the highest paid Journeymanunder his supervision.(2)General Foreman-TheGeneral Foreman shall re-ceive Fifty ($0.50) Cents per hour above the highestpaid Foreman under his supervision.(3) No Foreman shall work more than ten (10) Journey-man [sic]at any one time.Section 5-Apprentices2 Both Wilson and Barras agreed to this date Union business representa-tive Fontenot attached an August 12 date to a conversation with Wilsonwhich necessarily occurred at the Union hall later on the same day as theWilson-Barras conversation, but testified that Wilson had also visited theUnion hall about July 19 I believe that Wilson's and Barras' recollection wassuperior to Fontenot's.3This finding is based on Wilson's testimony on direct examination. Oncross-examination,Wilson gave a negative answer to the inquiry, "So didyou say anything to Mr Barras in those conversations with him advising himthat you had not been released by your doctor to go to work?" However,on the basis of this question's context and Wilson's demeanor, I believe thatat this point Wilson was subjectively thinking of a subsequent conversationwith Barras on July 23, where reemployment was admittedly discussed andthere is no evidence that doctor's release was mentioned. On the basis ofthe witnesses' demeanor, I do not credit Barras' testimony that on July 19Wilson said that he had obtained a doctor's release and was ready to go backto work. In any event, the ultimate result herein' would be thesame evenacceptingBarras'versiona This finding is based on Barras' testimony, which I credit because of theprobabilities of the situation. It is undisputed that since Wilson's injury,Firestone had run out of money for the new-construction work to whichWilson had been primarilyassigned,and Respondent had laid off 7 to 10men from that job, thereby returning its Firestone work force to the sizeneeded for maintenance work only.,I attribute to a faulty memory Wilson'sdenial that Barras mentioned the Firestone job during this conversation5My finding in this sentence is based on Wilson's testimony On the basisof the witnesses' demeanor and my subsequent finding(infra,part, 11, C, 1)that Barras was untruthful in alleging certain limitations on Wilson's abili-ties, I discredit Barras' testimony that he said "in the event thatanything, came up that I thought he could handle, I would call him " Barras'version in his pretrial affidavit was, "ifwork became available I wouldcontact him."B. Each contractor shall be allowed one (1) apprenticeprovided he employs two (2) or more Journeymen.C. Contractors employing ten (10) or more Journeymenwill be allowed one (1) apprentice for each five (5)Journeymen employed.Barras testified that the duPont job was manned by 2 fore-men and 40 painters. Assuming that article VI, Section 5(C)of General Counsel's Exhibit 2 were applicable to that job, atleast 34 of these painters would have been journeymen and,therefore, 4 foremen would have been required. GeneralCounsel's Exhibit 2 was the only contract applicable to theGulf job, where Wilson had served as steward, and also ap-6My finding that it was Fontenot who identified the discharging foremanisbased on Wilson's testimony on cross-examination, which I find moreprobable than his direct testimony that he himself supplied this informationto Fontenot. My ultimate conclusions herein would be the same regardlessof which version is accurate7My findings in this paragraph are based on Wilson's testimony and onuncontradicted portions of Fontenot's testimony Fontenot testified thatWilson remarked that Barras did not need anyone and then asked Fontenotto check on Barras' foreman-journeymen ration. However, Fontenot alsotestified that Ratclilf was his former son-in-law and had been fired the daybeforeWilson's visitOn the basis of the witnesses' demeanor, I creditWilson's version of the conversation to the extent it is inconsistent withFontenot's. In any event, my ultimate conclusions herein would be the sameeven accepting Fontenot's version 596DECISIONSOF NATIONALLABOR RELATIONS BOARDplied to Wilson on most, if not all, his work for Respondenton the Firestone job. Moreover, Wilson credibly testified thathis July 19 allegation to Fontenot about the foreman journey-men ratio on the duPont job was based on remarks by 3 or4 employees on that job to him in the hospital that the jobemployed 2 foremen and 40 or 50 painters, and on similarconversations with other union members at union meetingsafter about June 19.1 In view of this evidence and Wilson'sdemeanor, and notwithstanding the testimony by Barras andFontenot that Respondent was contractually entitled to em-ploy on the duPont job a higher ratio of apprentices to jour-neymen that that called for by article VI, section 5(C), ofGeneral Counsel's Exhibit 2,9 I conclude that Wilson hon-estly believed that Respondent was violating the bargainingagreement by employing only two foremen on that job. Ifurther find that he reported this belief to Fontenot mostlybecause Wilson believed that adequate supervision by painterforemen might forestall future occasions of extreme miscon-duct by and consequent severe discipline of painters, butpartly because he hoped that promotion of a painter to aforeman's job might afford that painter a raise, cause thepromotion of a foreman to a general foreman at a raise, andleave a vacancy which Wilson could fill.Immediately after receiving this report fromWilson,Fontenot telephoned Barras that Wilson had complained toFontenot about the number of Respondent's foremen at theduPont job.10 Fontenot asked him how many journeymen,how many apprentices, and how many foremen were em-ployed on that job. Barras checked his records and reportedthat 22 journeymen, 1' 2 foremen, 5 apprentices, and 7 or 8"school boys" were working there-in short, that to complywith the letter of the bargaining agreement regarding theforemen journeymen ratio, Respondent would have to eitheradd a foreman or terminate two journeymen. Fontenot askedBarras to make another foreman. Barras, who had a cost-pluscontract with duPont, replied "Fontenot, if I do bring it up8Wilson credibly added that when the instant case came up, the em-ployees who had told him in the hospital about Barras' alleged breach said,"Don't use my name because I am still working for him and he will fire me "9Barras testified that because the duPont job is a maintenance job, ahigher apprentice-journeymen ratio was permitted by G.C Exh 2 (art VI,sec. 5(B), quotedsupra)and/or an "addendum" (apparently written) toG.C Exh 2, to which "addendum" Respondent, duPont, and the Unionwere all allegedly parties. The alleged "addendum" was not produced.Fontenot testified that apart from G.C Exh 2, Respondent and the Unionwere parties to only two contracts-a "maintenance agreement for the oldwork" and a "cottage and commercial" contract The two latter contractswere not produced, and Fontenot did not testify that duPont was a partyto either of them. Fontenot testified that an "area understanding" urged bythe Union's parent International permitted Respondent to employ "schoolKids" to the extent possible, but Union recording secretary Teddy Longcredibly testified that he had never heard of any side agreement in connec-tion with apprentices or "kids." There is no evidence that Wilson knewabout either the alleged written "addendum" or the alleged "area under-standing" regarding "school kids." For the reasons set forthinfra,fn. 28,and attached text,Ifind it unnecessary to determine the contractuallypermissible apprentice-journeymen ratio on the duPont job10Fontenot denied attributing the complaint to Wilson. I credit Barras'testimony otherwise,in view of the witnesses'demeanor and Wilson's tes-timony that 4 days later Barras attributed the complaint tohim-testimony corroborated by Barras See also,infra,In 13.11This finding is based on Fontenot's testimony on direct examinationIn view of Barras' admission that he had 2 more journeymen than thenumber of foremen contractually permitted, and the uncontradicted evi-dence regarding subsequent discussions of the situation,I regard as mistakenthe "20" figure given by Fontenot on cross-examination.to duPont, they are going to tell me to lay off two men. If youthink you want to go talk to duPont, I'll bring you in any time[,,but it] is going to cause two men to lose their jobs." Fonte-not said that he would bring the matter up at the unionmeeting the next evening, that he would call Barras if themembership had anything against leaving matters the waythey were, and that otherwise he would "just drop it." Afterdiscussing the matter, the membership decided to `just leaveit like it is instead of making two people lose their jobs."12Barras never heard any more from Fontenot about the mat-ter.On July 23, 4 days after Fontenot brought up with BarrasWilson's complaint about the foremen journeymen ratio onthe duPont job, Wilson telephonedBarras andasked if Wil-son could take the place of another employee who was aboutto quit that job. The contents of this conversation are thesubject of a sharp conflict resolvedinfra.However,it is undis-puted that Barras declined to rehire Wilson and expressedunhappiness about Wilson's complaint to Fontenot.Wilson never again asked Barras for a job, and Barrasnever thereafter offered him one. Wilson's doctor did notrelease him for work until August 12. Wilson did not recallseeking work with another painting contractor during the restof August, nor did he work that month, but he later obtainedwork elsewhere.13D. Analysis and Conclusions1.The reasons for Respondent's failure to rehire WilsonBarras testified that when augmenting his work force, he"naturally" gives "first preference" to "Those people that Ihave had working for me in the past that I have determinedto be competent people." He also admitted that after Wilson'sJuly 23 application for work,Barrashired two journeymenindustrial painters who had never worked for Respondentbefore.14Barras, testified that he did not rehire Wilson be-cause at no timeafter he asked for work did Respondent have"any kind of work that I feel like he can handle, qualifiedfor." However, the record as a whole casts grave doubts onBarras' testimony about his motives.Thus, Barras testified that Wilson was only "marginal" as12 Fontenot credibly testified that he thought duPont would have insistedon the layoffs rather than agreeing to add a foreman, and that he so advisedthemembership In view of Wilson's truthful denial that Fontenot everreported any violation by Barras,I conclude that Fontenot was mistaken intestifying that Wilson attended and participated in the meeting where thismatter was discussed13At a time not clear in the record,Wilson filed a charge against theUnion alleging discrimination by Fontenot in hiring practices Pursuant toa settlement agreement which did not involve any finding that the Unionhad violated the Act, Fontenotposted a noticethat he would not discrimi-nate against"anybody thatrun againstanybody for office "Fontenot'saffidavit that he did not tell Barras that it was Wilson who complained aboutRespondent's foreman-journeymen ratio led to the dismissal of the chargeagainst the Union regarding Respondent On the basis of the witnesses'demeanor, I credit over Fontenot's denial the testimony of Union RecordingSecretary Long that after the June 19 union election, Fontenot told him totellWilson that he might as well transfer his book to some other city becausehe would never go to work again out of Local 32814 Barras testified that one of these was also a"cottage painter"whom theforeman had requested by name and who had special skills not shown to bepossessed by Wilson Fontenot credibly testified that after July 19 Barrashired a tank painter, but Fontenot could not recall his name GERALD BARRAS PAINT CO.597a "brush hand," which was his principal work on the Gulfjob However, upon the completion of that job Barras trans-ferred him to the Firestone job even though Barras concededthat some of other employees who had been on the Gulf jobmay have been laid off altogether;15 and he was accepted onthat job by Respondent's foreman, Alexander, who had pre-viously had an opportunity to observe Wilson's structural-steel painting during a 1-week period when he was on loanfrom the Gulf job.16Moreover, although Alexander (whowas still in Respondent's employ at the time of the hearingand was called by it as a witness) testified that he usuallyassignedWilson to work with a man who had worked forRespondent for several years because the inorganic zinc oxidecoating used at Firestone is not normally used at other plants,he did not testify that Wilson's work (primarily sandblastingand spray painting) was otherwise inferior in either quality orquantity to the work performed by other journeymen on thejob, or failed to meet the standards expected of a journeymanwho had never before worked on that particular job." Noris there any evidence that Respondent ever told Wilson thathis work was deficient.'$ Furthermore, even accepting Alex-ander's testimony about a shortage of painters while the Fire-stone construction work was still in progress, Respondent'saction in keeping him on the payroll at premium rates and in1`-'Respondent produced no records to show that all such employees werein fact transferred elsewhere. SeeGolden State Bottling Company, Incformerly d/b/a Pepsi-Cola Bottling Company ofSacremento. v NL R.B.,414 U S 168;International Union,United Automobile Aerospace, andAgricultural ImplementWorkers of America (UAW) (Gyrodyne Co. ofAmerica) v. N.L.R.B.459 F.2d 1329, 1335-46 (C A.D.C, 1972). In anyevent, Barras' inability to recall whether Wilson's transfer was in effectautomatic strongly suggests the absence of any real belief that he wouldotherwise have been unacceptable.11'Barras testified, ".it is only natural that I Mould not put a man onthe job that the foreman didn't have the confidence in that he was capableof doing the worknaturally I get a say-so from the foreman as towhether or not this man is capable of doing whatever work he has to bedone."i' In view of this testimony by a witness for Respondent who had first-hand opportunity to observe the facts, and in view of the witnesses' de-meanor, I discredit Barras' testimony that at Firestone Wilson acted moreas a journeyman's assistant or helper than as a journeyman, and creditWilson's testimony that the painters would "swap off" on the blaster unitand he did about as much blasting work as anyone else.When asked on direct examination whether he was in any way dissatisfiedwith Wilson's work, Alexander replied:No sir Not to the point I was dissatisfied with his work because, justlike I say, I had absentees to the point that I had to live with anythingAs a team, we got the job done. You know, as a whole I am not goingto pin out any individual and say no, he wasn't, he wasn't the best orhe wasn't the worst or what becauseas a team wegot the job doneFrom Alexander's demeanor and his testimony as a whole, I infer that hisquoted testimony constituted an effort to help Respondent's cause withoutmalking what Alexander believed would be an unfair attack on Wilson'sabilities16 Indeed, Barras admitted that while Wilson was working for Respond-ent, Barras had never expressed to Wilson any dissatisfaction with his workBarras testified that he did not refer to Wilson's qualificationsduring his July19 and 23 requests for work because Barras does not like to "belittle"persons merely because they cannot do the work available While not inher-ently implausibleas regardsjob applicants, this explanation has little rele-vance to Respondent's silence during the 8-month period when Wilson wasactually working for it and any improvements in his work would benefitRespondentimmediatelytaking him back after he quit to campaign forUnionofficeindicates that Barras was exaggerating, to saythe least of it,when he testified that Wilson would"not getpast the first qualification" of the trade-a brush painter and"a limited one at that."For the foregoing reasons, and on the basis of Barras'demeanor,I do not credit his testimony that he believedWilson to be an incompetent spray painter and sandblasterand refused to rehire him for that reason.The question re-mains of Barras'real reasons for such action.I believe thatthis question is answeredby thecredible evidence regardingthe July 23telephone conversation between Barras and Wil-son during which,accordingto thetestimonyof both,Wilsonasked for a job and Barras refused to rehire him.Barras' version of this conversation contains his only otherobjections to Wilson of which there is any record evidence.Barras testifiedthatduring this conversation:... . I told him at that time I didn't appreciate thekind of game that he was playing, and he asked me whatImeant by that. And I told him that I had been advisedthat a complaint had been filed against me with theUnion that I was in violation of the working agreementin a plant that he had never worked in, wasn't presentlyemployed in, could not know the situation that existedin that plant other than by people telling him, which isI thought not substantial evidence, and that, as I say, Ididn't appreciate that at all because we had built into theworking agreement procedures whereby if there is someirregularities the mechanics is there to be handled by,first of all, the job steward, secondly, the business agentif he is so advised by any of the people that are workingon the job, whether it be the steward or not.And, as I say, I told him that I was not happy at allthat he had brought this thing up because I felt like hedidn't know what he was talking about. t'Notwithstanding this testimony by Barras about his re-marks to Wilson during this conversation, Barras went on totestify, "I did not tell him that I would never hire him again.I told him at that time, repeating what I had told him before,that I would hire him in the event that I got something that19 Similarly, Barras testified on cross-examination,I am faulting [Wilson] for trying to do the work of a steward in a plantthat he had never worked in and wasn't working in at the time and couldnot have known except by hearsay what was going on in the plant.The mechanics to take care of those situations exist in this con-tract, and if he wanted to do anything about it he should have followedit upIfMr Wilson had been the steward in that plant and he hadlodged that complaint, there would have been nothing said.Hehas a representative in that plant to do just that job, and if he thoughtthere was anything wrong . . with something that existed there, acontact-made by him to the steward or have the business agent checkit. I am objecting to the man not following basic procedures in whathe did, and I tried to advise him of that fact.He could havechecked with the steward on the job.Respondent's counsel does not appear to contend that Wilson's conductwas in any way inconsistent with the contractual grievance-arbitration pro-cedure, nor do I see any basis for any such claim. Nor does Respondent'scounsel contend-that this procedure calls for dismissal of the complaintunder the principles articulated inCollyer InsulatedWire,192 NLRB 837(1971) Cf.International Associationof Heat & FrostInsulators & AsbestosWorkers, AFL-CIO, Local 22 (Rosendahl, Inc.),212 NLRB 915, in. 1(1974),Morrison-Knudsen Co., Inc.,213 NLRB No. 48, in. 2 (1974);UnitedStates Postal Service,215 NLRB No. 81 (1974) 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDI thought he could handle."20Wilson, on the other hand,testified that after he asked Barras to hire him for the jobwhich was to open up at duPont on July 26:[Barras] said, "You no more than left my office theother afternoon and you run right down to the Unionhall bitching, complaining, and raising hell about mysupervisors out at duPont, and I just don't have room inmy organization for people like that."-And I told him well, I went down to the hall but Iwasn't raising any hell about it, and he said after thatthat for me not to bother him no more. If he needed me,he would call me.rI accept Wilson's version of the July 23 conversation, anddiscreditBarras' version except where corroborated byWilson,21 on the basis of Barras' untruthfulness about Wil-son's alleged work deficiencies; Barras' admitted unhappinessabout Wilson's complaint to the Union; the absence of anycredible evidence that Barras was dissatisfied with Wilson forany other reason; Barras' action in later hiring industrialpainters (only one of whom is claimed to be a "cottagepainter" as well) who had never worked for Respondentbefore, rather than rehiring Wilson in accordance with Bar-ras'practice of rehiring competent former employees and theassurances to Wilson alleged in Barras' testimony; Barras'intentionally misleading testimonial efforts to imply that hisadmitted post-July 19 requests to Fontenot for workers couldnot have led to Fontenot's giving him Wilson's name;22 Wil-son's failure subsequently to apply for work with Respond-ent, although he had' previously made two applications in 4days, and did not obtain a job until more than a month later;and the witnesses' demeanor.23 Accordingly, I find that on20 Barras' version in his pretrial affidavit was, "I had no job for him butifwork became available I would contact him "21 Specifically, I discredit Barras' testimony,interalia,that Wilson deniedhaving made the complaint to Fontenot, asked who had told Barras aboutit, and expressed sympathy with Barras' resentment of it Rather, I believeWilson's denial that he expressed such sympathy.22Although admitting that he had "almost a standing order for tanksandblasters," a job which Wilson had performed for Texaco but not forRespondent, Barras testified that he "would tell the business agent I needa tank sandblaster" and the business agent "would tell" him what tanksandblasters were available. However, Barras' 27 years' experience as aUnion member or contractor must have acquainted him with Fontenot'spractice, to which he credibly testified, of responding to requests for tanksandblasters by reading (until the contractor said he had enough names) thename of every industrial painter on the out-of-work list, from which thecontractor picked out the painters he wanted Counsel averred in his open-ing statement that Wilson's name "did in fact come up on a list and.thatlistwas turned down in toto by a foreman for the reason that Mr Wilson,did not possess the requisite qualifications for the particular work that wasinvolved", but both Barras and Fontenot testified that Fontenot had nevergiven Wilson's name to Barras23 In challenging Wilson's reliability as a witness, Respondent contendsthat in connection with a personal injury suit, Wilson solicited from Fonte-not misrepresentations about the length of Wilson's disabilityWilson testi-fied that he discarded the unsigned typewritten statement he solicited andreceived from Fontenot, and denied that it set forth the period "June 1, 1973to December 1, 1973," during the last 2 months of which he was workingfor Barras Fontenot testified that a document which sets forth these dates,which was received in evidence as Resppndent's Exhibit 1, is a facsimile ofa carbon copy of the statement which Fontenot gave Wilson, who admit-tedly provided the dates on the statement he in fact received Fontenottestified on each of the two hearing days that he refused to sign this state-ment because, after it was typed, Barras told him by telephone that Wilson"has been working for me for the past three months." Fontenot furtherand after July 23, 1974, Respondent refused to consider Wil-son for rehire because of his action in reporting to the Unionthat on the duPont job Respondent may have been breachingits bargaining agreement with the Union.N.L.R.B. v. Fergu-son, L. C, and E. F Von Seggern d/b/a Shovel Supply Com-pany,257 F.2d 88, 92 (C.A. 5, 1958). I do not agree withRespondent's characterization of Barras' remarks as "am-biguous;" but, in any event, any ambiguities about his mo-tives are resolved by his own testimony about what he re-sented about Wilson's contacts with the Union and why heresented them.2.Whether Respondent violated the Act by failing torehireWilson and telling him the reasonI have found that Barras refused to consider Wilson forrehire becauseWilson-m an effort to preserve other em-ployees' job security, procure promotions and a wage increasefor other employees, and obtain a job for himself-drewUnion Business Representative Fontenot's attention to whatWilson honestly and correctly believed was a contractualbreach by Respondent on the duPont project, and therebycaused Fontenot to look into the matter. By taking this actionwith respect to Wilson, Respondent violated Section8(a)(1)and (3) of the Act;24 and, by telling Wilson that he -wouldnot be rehired because of his complaint to Fontenot, 'Re-spondent violated Section 8(a)(l).25I find unmeritorious Respondent's contention that Wil-son's complaint to Fontenot did not constitute protected ac-tivity because, although Wilson had previously worked underthe contractat leastpartly applicable to the duPont job andwas seekingemployment on that job, he never actuallyworked thereon;" and because Wilson based his factual alle-testified that this incident, whose date Wilson was not asked about, occurred"after June" 1974Because Fontenotthus dated this incident as having occurred more thana month after Wilson stopped working forBarras, becauseno reason appearswhy Barras should have misinformed Fontenot about Wilson's employmentstatus,and becauseBarras wasnot asked about this conversation, I findFontenot's testimony about thestatementless probable than that of Wilson,whom I therefore credit about the dates which appeared on the statementwhich Fontenotgave him See also,supra,fn 13. I do not think the defectsin Fontenot's testimony are overcome by his subsequent testimony, in replyto leadingquestions on direct examination, that during his alleged conversa-tion with Barras he learned that Wilson had been working for Barras duringpart of the period set forth in Respondent's Exhibit 1. Indeed, when there-after asked by Respondent's counsel why he had refused to sign the state-ment, Fontenot testified, "For this reason, when I called [Barras] I foundout [Wilson] had been workingfor at leastthree months," and then gave anaffirmative answer to the leading question, "During the period of time that'scovered by [Resp. Exh 1?]," which, as noted, encompasses less than 2months of Wilson's employment with Barras In thus crediting Wilson overFontenot, I have taken into account the implausibility of Wilson's testimonythat he did not give Fontenot a reason for wanting the statement or ask himto sign it and that it "wouldn't be of no value to me" whether signed or not,and also the vacillations in his testimony about whether he told FontenotthatWilson did not need the statement.24Procon, Inc,161NLRB 1304, 1307 (1966),N.L R.B.vBowmanTransportation, Inc.,314 F 2d 497 (C.A 5, 1963)25Bi-StateWarehousing, Inc, and Associated Shippers Inc.,192 NLRB608 (1971), enfd. 82 LRRM 2688 (C.A. 7, 1972);Universal Fuel, Inc.,204NLRB 26 (1973), enfd 498 F.2d 1400 (CA 5, 1974)26 SeeBroyles & Broyles Mechanical Contractors, Inc.,166 NLRB 834(1967) See alsoHouston Insulation Contractors Association vN.L.R.B.,386 U S 664, 667-669 (1967);Morrison-Knudsen Company, Inc and Ha-waiian Dredging and Construction Company,a Divisionof Dillingham GERALD BARRAS PAINT CO.gations to Fontenot on hearsay evidence, although they wereborne out by Respondent's own payroll records27 and Bar-ras conceded that such facts established that Respondent didnot have the mathematical foremen journeymen ratio as re-quired by the contract .21 I also reject Respondent's conten-tion thatBarras'refusal to hire Wilson because of Barras'conceded dislike of the particular Union and concerted activ-ity in which Wilson participated was not unlawful becausesuch dislike did not extend to all aspects of Unionactivity.29So far as the establishment of unlawful personnel reprisalsagainstWilson is concerned, I also find immaterial the ab-sence of evidence that work was available for him on July 23,when he asked for a job; the fact that Wilson's doctor did notrelease him for work until August 12; and the fact that Wil-son never again applied to Respondent for a job. I so findbecause Barras made it clear to Wilson on July 23 that furtherapplications for work would be futile, by telling him thatBarrashad no "room in [Barras'] organization" for peoplewho made such complaints at the Union hall, and not to"bother him no more. If he needed [Wilson], he would call"him.30 I have, however, taken such evidence into account indeterminig the appropriate remedy.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce, withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Act bytelling Charles E. Wilson that Respondent would not rehirehim because of his complaint to the Union about Respon-dent's breach of a collective-bargaining agreement.4.Respondent has violated Section 8(a)(1) and (3) of theAct by refusing to rehire Wilson for that reason.5. Such unfair labor practices affect commerce within themeaning of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent be re-quired to cease and desist therefrom. In view of the evidencethat Respondent is not opposed to aspects of union activityother than the kind of union activity which led RespondentCorp., a Joint Venture v NLR.B.,358 F 2d 411, 413-414 (C.A 9, 1966).Respondent followed the practice of moving its employees between jobs onboth a temporary and a permanent basis.17 SeeN.L R.B v. Acme Industrial Co.,385 U.S. 432 (1967) Indeed, suchpayroll records may well have been the only direct evidence of the foreman-journeymen ratio; and Fontenot's complaints to Barras, to the extent theywere based on Wilson's allegations, were more remote hearsay than his.is In view of this concession, I find it unnecessary to determine whetherthe apprentice journeymen ratio contractually permitted on the duPont job(seesuprafn.9) made it reasonable to infer that 2 foremen and 40 employeesviolated the contractual foreman-journeymen ratio.19Broyles, supra,166 NLRB at 836 (1967), and cases there cited at fn8.10Utility and Industrial Construction Co.,214 NLRB No. 152 (1974),N L.R.B. v The Lummus Co.,210 F.2d 377, 380-381 (C.A5),N.L R.B. v.PattersonMenhaden Corp. d/b/a Gallant Man,389 F 2d 701, 703 (C.A. 5,1960);N.L.R.B. v Swinerton,202 F.2d 511, 515 (C.A 9), cert. denied 346US. 814599to refuse to rehire Wilson, Respondent will be forbidden toengage in like or related conduct which infringes on employeerights, rather than forbidden to engage in any other infringingconduct.I shall also recommend that Respondent be required tooffer Wilson a job as journeyman industrial painter, dismiss-ing, if necessary, any employee hired as a journeyman indus-trial painter after August 12, 1974, the date on which Wil-son's doctor released him for work; or, if no such job ispresently available, to put Wilson on a preferential hiring listand offer him such a job before hiring or rehiring any otherstherefor. In addition, I shall recommend that Respondent berequired to make Wilson whole for any loss of pay he mayhave suffered by reason of the discrimination against him, bypayment to him of the sum of money he normally would haveearned as wages from Respondent's first hire of an employeeas a journeyman industrial painter after August 12, 1974, tosuch offer of employment or placement on a preferentialhiring list, as the case may be, the backpay to be computedon a quarterly basis in the manner established by the BoardinF W. Woolworth Company,90 NLRB 289 (1950), withinterest as called for inIsisPlumbing & Heating Co.,138NLRB 716 (1962). In addition, I shall recommend that Re-spondent be required to post appropriate notices.Upon the foregoing findings of fact and conclusions of law,and upon the entire record, and pursuant to Section 10(c)-ofthe Act, I hereby issue the following recommended:ORDER3iRespondent, Gerald Barras Paint Co., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Telling applicants for employment that they will not behired or rehired because they reported violations of a collec-tive-bargaining agreement with Painters Union Local No.328, The Brotherhood of Painters, Decorators, and Paper-hangers of America, AFL-CIO, herein called the Union.(b)Refusing to hire or otherwise discriminating againstemployees because they reported to the Union violations ofa collective-bargaining agreement, or because they engaged inother protected concerted activity, or to discourage member-ship in the Union, or any other labor organization.(c) In any like or related manner interfering with, restrain-mg, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Offer a job as journeyman industrial painter to CharlesE.Wilson, dismissing, if necessary, any employee hired as ajourneyman industrial painter after August 12, 1974; or, if nosuch job is available, place Wilson on a preferential hiring listand offer him such a job before hiring or rehiring anyone elsetherefor.31 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order and all objections thereto shall bedeemed waived for all purposes 600DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make Wilson whole for any loss of pay he may havesuffered after August 12, 1974, by reason of the discrimina-tion against him, in the manner set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary oruseful to an analysis of the amount of backpay due under theterms of this Order.(d) Post at its office in Port Arthur, Texas, and at alljobsites where its employees are working, copies of the at-tached notice marked "Appendix."32 Copies of the notice onforms to be provided by the Regional Director for Region 23,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that'thenotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 23, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.32 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT tell people that we will not, hire or rehirethem because they have complained about the violationof a collective-bargainingagreement.WE WILL NOT refuse to hire or rehire people for thisreason.WE WILL NOT otherwisediscriminateagainst our em-ployees in order to discourage membershipin PaintersUnion Local No. 328, the Brotherhood of Painters,Decorators,andPaperhangersofAmerica,AFL-CIO, or any other Union.WE WILL offer a journeyman industrial painter's job toCharles E. Wilson or, if no such job exists, put him ona preferential hiring list.WE WILLmakeCharles E. Wilson whole, with inter-est, for loss of pay resulting from our refusal to rehirehim.WE WILL NOT in any like or relatedmannerinterferewith, restrain, or coerce employees in the exercise oftheir rights under the Act.GERALD BARRAS PAINT CO